27 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Robert ELLENOR;  Linda Ellenor, Appellants,v.MASSEY-FERGUSON, INC., Appellee.
No. 93-3442ND.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 14, 1994.Filed:  June 22, 1994.

Before FAGG and BEAM, Circuit Judges, and BOGUE,* Senior District Judge.
PER CURIAM.


1
Robert Ellenor and Linda Ellenor appeal the district court's grant of summary judgment to Massey-Ferguson, Inc. on Ellenors' state law claims for strict liability.  Because this is a diversity action, we review de novo questions of state law.  Our review satisfies us that an extended opinion in this diversity action would have no precedential value and that the district court correctly granted summary judgment.  Having carefully considered Ellenors' contentions and finding them to be without merit, we affirm the district court.  See 8th Cir.  R. 47B.



*
 The HONORABLE ANDREW W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation